DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-4 are stated below.
Regarding independent Claims 1, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “a memory that stores a Key K, wherein said authentication server generates  an authentication token and transmits the authentication token to a telecommunication terminal, said authentication token comprising a message authentication code and a sequence number, wherein said message authentication code is equal to:  MACx = KIdx XOR f1(AMF,SQNx,RAND,K) with KIdx being a key index information in the form of a bias of a MAC equal to:  MAC = f1(K,AMF,SQNx,RAND) with fl being a function, the key K, RAND a random number and SQNx a sequence counter relative to a corresponding key Kx derived from the key K and KIdx, and AMF the content of an authentication management field as defined in 3GPP TS 33.102” in combination with all the elements of the claim. 
The dependent claims 2-3 are allowable due to its dependence on independent claim 1.

Regarding independent Claims 4, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “a memory that stores a Universal Subscriber Identity Module (USIM) application, said USIM application being configured to receive from a telecommunication terminal, with which it cooperates, a message AUTNx II RAND with RAND a random number and AUTNx being equal to: AUTNx = SQNx XOR AK || AMF || MACx  with AK = f5(RAND,K) and MACx being equal to:  MACx = KIdx XOR f1(AMF,SQNx,RAND,K) with KIdx being a key index information in the form of a bias of a MAC equal to:  MAC = f1(K,AMF,SQNx,RAND) with fl and f5 
RESx = f2(Kx,RAND) 
CKx = f3(Kx,RAND)
IKx = f4(kx,RAND)
 with || being a concatenation and f2, f3 and f4 being algorithms, and sending RESx, CKx and IKx to said telecommunication terminal” in combination with all the elements of the claim. 


The closest prior art made of record are:
Norrman et al. (US2013/0156182) teaches method and system for generating a cryptographic key for protecting communication between two entities cooperatively running a distributed security operation.  Providing at least two parameters, the first parameter comprising or deriving from some cryptographic keys which have been computed by the first entity by running the security operation; and the second parameter comprising or deriving from a token, where the token comprises an exclusive OR of a sequence number (SQN) and an Anonymity Key (AK).  A key derivation function is applied to the provided parameters to generate the desired cryptographic key. 
Bernard et al. (US2007/0005986) teaches method and system for authentication for use in a system including a first entity and a second entity in a network, the first entity being adapted to authenticate the second entity and data received therefrom, both first and second entities storing the same secret key.  The authentication is implemented in a smart card such as a USIM card. Receiving a message authenticating code and other parameters, computing an expected code from said other parameters and from the secret key, comparing said message authenticating code received and said 
Zhang (USPN 7,574,599) teaches method and system for authentication and key agreement protocol that is robust against base station, replay and other attacks.  A nonce-based authentication and key agreement protocol provides security against such attacks while avoiding the problems that arise in systems that use sequence number counters on the home environment and mobile station-sides.  A nonce that is transmitted from the user to the home environment through the serving network, as well as subsequent values for the nonce that are derived from the initial nonce, are used as indices for authentication vectors. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/HENRY TSANG/
Primary Examiner, Art Unit 2495